Matter of Parrish P. v Camille G. (2016 NY Slip Op 05040)





Matter of Parrish P. v Camille G.


2016 NY Slip Op 05040


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Kapnick, Gesmer, JJ.


1551

[*1]In re Parrish P., Petitioner-Respondent,
vCamille G., Respondent-Appellant.


Law Firm of Natalia Skvortsova, PLLC, Brooklyn (Natalia Skvortsova of counsel), for appellant.
Law Offices of Randall S. Carmel, Syossett (Randall Carmel of counsel), for respondent.
Andrew J. Baer, New York, attorney for the child.

Order, Family Court, Bronx County (Llinet M. Rosado, J.), entered on or about September 28, 2014, which, after a hearing, awarded sole legal and physical custody of the parties' child to petitioner father, with parenting time to respondent mother, unanimously affirmed, without costs.
The record supports Family Court's determination that it is in the child's best interest to award legal and physical custody to the father (Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; see Matter of Carl T. v Yajaira A.C., 95 AD3d 640, 641 [1st Dept 2012]). The father's testimony demonstrates that he is better able to provide a consistent and stable home environment for the child, and that the child would be able to live with his biological sibling (Eschbach, 56 NY2d at 173). Further, the record shows that the mother is unstable in many ways and oblivious to the harmful effects of her actions on the child, including her efforts to eliminate the father from the child's life (Bliss v Ach, 56 NY2d 995, 998 [1982]). We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK